Citation Nr: 1521393	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  05-29 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a hip disability.

2.  Entitlement to service connection for an arteriovenous malformation (AVM).

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for memory loss (claimed as dementia).

5.  Entitlement to service connection for a right eye condition.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law




ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This case comes before the Board of Veterans' Appeals (the Board) from a September 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claims for AVM and a hip disability.  An October 2008 rating decision from the Houston RO denied the Veteran's claims of entitlement to service connection for depression, memory loss, and a right eye condition.  The Veteran filed a timely appeal with respect to both decisions.

In June 2007, the Board of Veterans' Appeals (the Board) denied the Veteran's claims.  Thereafter, the Veteran filed a timely appeal with the United States Court of Appeals for Veterans Claims (the Court).

In May 2009, the Court vacated the Board's June 2007 denial of entitlement to service connection for AVM and hip disability.  The Court remanded those issues for further development, and, if necessary, readjudication consistent with the Court's decision.

In December 2009, July 2012, and June 2013, the Board remanded the case to the VA Appeals Management Center (AMC) in Washington, D.C., for further development.  That development included obtaining medical records from the VA Medical Center in Houston, Texas, since July 2008, requesting private medical records from St. Joseph Medical Center since 1979, requesting private medical records from the Veteran's treatment at the East Houston Regional Medical Center (formerly the Sun Belt Regional Medical Center), requesting records associated with a Workman's Compensation claim, scheduling the Veteran for a VA examination to determine the nature and etiology of the Veteran's AVM, and associating with the record an April 2013 independent medical opinion obtained by the AMC.

As a result of the remands, the AMC obtained records reflecting the Veteran's treatment at the Houston VAMC from July 2008 through May 2012, as well as records reflecting the Veteran's treatment at St. Joseph's Hospital from June to July 1983, March to August 1979, and July 2009.  The Veteran also underwent a July 2010 VA neurologic examination, and the AMC associated with the claims file the April 2013 independent medical opinion report.  

In March 2010, the East Houston Regional Medical Center reported that records reflecting the Veteran's treatment from 1984 to 2001 had been destroyed in a flood in 2001.  In June 2010, the U.S. Department of Labor reported that it had no records reflecting a Workman's Compensation claim filed by the Veteran.  In March 2013, the AMC requested the Veteran's records from the Social Security Administration (SSA).  However, the SSA reported that those records had been destroyed.  In July 2013, St. Joseph Medical Center reported that it had no records related to the Veteran's treatment from 1979 to 2002, as records were only maintained for 10 years.  

In August 2013, following the above development, the AMC continued to deny the Veteran's claims of entitlement to service connection for a hip disability and AVM.  The case was returned to the Board.

In a February 2014 decision, the Board denied the Veteran's claims.  Thereafter, the Veteran filed a timely appeal with the Court.

A November 2014 Court Order granted a Joint Motion for Remand (JMR), vacating the Board's decision to the extent that it denied the claims listed above, and remanded the appeal to the Board for further adjudication.  The November 2014 JMR determined that the Board erred in not obtaining treatment records from the Houston VAMC dated after July 2010, citing other evidence indicating the Veteran continued to receive treatment at the facility through May 2012.  Additionally, the JMR faulted the Board for relying on inadequate VA examinations, in particular the July 2010 VA examination and the April 2013 independent medical opinion report.  The JMR directed the Board to obtain the identified VA medical records and then provide the Veteran with an adequate examination.

The Board further notes that while proceedings were ongoing for the AVM and hip disability appeal, the Veteran's appeal for depression, memory loss, and a right eye condition was discontinued in 2011 due to a clerical error.  The appeal was reactivated in April 2012.  By way of a VA Form 21-22a received in January 2015, the Veteran's representative for the AVM and hip disability assumed representation for the Veteran as to depression, memory loss, and a right eye condition.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In advancing the terms of the November 2014 JMR, the Court found that the Board relied on inadequate examinations to deny the Veteran's claim for AVM.  In this regard, the Court found that the April 2010 VA examination report's findings were unclear in that the examiner stated the Veteran's AVM symptoms improved following his resection, which occurred 11 years after service and therefore had no relevance in determining whether the malformation was related to service.  The Court also found that the April 2011 addendum did not provide sufficient detail to inform the Board on the question of whether the Veteran's in-service headaches amounted to a "superimposed disability," for the purposes of establishing service connection.  

The Court also found that the April 2013 independent medical opinion was inadequate as it was unclear, based on the letterhead on which the opinion was printed, whether the author of the opinion was an independent physician or a "rating board physician."  The JMR also cited the examiner's reliance on medical records not contained in the claims file; however, as noted above, the records cited by the examiner were contained in the electronic portion of the claims file at the time of the examination and remain there presently.  Additionally, the JMR cited the examiner's statement that the opinion was based on a "limited review of the literature," as calling into question the examiner's qualifications to render the requested opinion and suggesting the opinion may have lacked sufficient rationale.  The JMR directed that on remand the Veteran should be provided an adequate examination.

The Board notes that the Veteran submitted a positive nexus opinion from Dr. A. A., a private physician, in February 2015.  However, that opinion did not specify whether the Veteran's AVM was a congenital defect or a congenital disease.

A congenital or developmental defect is not considered a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2014).  Therefore, a congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.  Further, the general presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304(b) (2014), does not apply to congenital defects.  However, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service, which results in additional disability.  See 38 U.S.C.A. §§ 1110, 1111 (West 2014); VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Accordingly, Dr. A. A.'s opinion does not provide the Board with enough information to render a decision on the Veteran's claim.

With respect the Veteran's claimed hip disability, the Veteran has not been afforded a VA examination, nor is a nexus opinion of record.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

VA medical records include a February 2008 x-ray report showing bilateral narrowing of the hips with degenerative changes, osteophyte formation, and subchondral tiny cystic changes.  The Veteran has alleged he experienced a hip injury while in service, and that he received treatment for it at a dispensary.  See March 2004 statement.  The Veteran has elsewhere indicated that he reported his hip injury, that nothing was done for it, and as a result of the pain he experienced, he was unable to follow orders and received an Article 15.  See October 2004 Notice of Disagreement.  The Veteran's service treatment records do not support his contentions, as they are silent for any complaints or treatment for a hip condition.  Moreover, on his April 1968 separation examination and report of medical history, the Veteran's spine and other musculoskeletal systems and lower extremities were clinically normal, and the Veteran explicitly denied bone, joint, or other deformities.

However, the Veteran's service personnel files are not of record.  Documentation of the Veteran's reported Article 15 for failing to follow orders may support his October 2004 contention regarding a hip injury, and trigger the duty to obtain the Veteran a VA examination.  See McLendon v. v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, on remand the Veteran's service personnel records should be obtained and associated with the record.  If they show he received an Article 15 for failing to follow orders due to hip pain, he should be afforded a VA examination to assess the etiology of his claimed hip disability.

Lastly, with respect to the claims for depression, memory loss, and a right eye condition, the Board notes that those appeals have not yet been certified to the Board.  As noted above, a review of the record shows that the Veteran's appeal with respect to those issues was closed in 2011 due to a clerical error.  In January 2012, the error was discovered and his appeal was reactivated in April 2012.  The Veteran requested a travel board hearing on his January 2015 VA Form 9.  

Ordinarily the Board would wait for the RO to certify these appeals to the Board before acting.  However, given the anomalous situation presented in this case, the presence of a timely VA Form 9, and in the interest of sparing the Veteran further undue delay in the adjudication of his claims, the Board finds it appropriate in this instance to act on the pending hearing request.  As the Veteran has not been afforded a hearing, it is appropriate to remand this case for due process reasons for these claims.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel records and any outstanding service treatment records from his active duty service from all appropriate sources, including but not limited to the Veteran's unit, the National Personnel Records Center (NPRC), and the Records Management Center (RMC) or any other appropriate repository.  All efforts to obtain these records should be fully documented.  Any records obtained should be associated with the file.  If no records are available, a negative reply is requested and should be associated with the file.

2.  Obtain all outstanding VA treatment and evaluation records dated from November 2013 to present.  All records received should be associated with the claims file.

3.  Next, the Veteran should be afforded an examination by an appropriate examiner to determine the current nature and etiology of his AVM disability.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

Based on the review and the examination, the examiner is asked to:

a)  Identify any residuals from the Veteran's AVM.

b)  State whether the Veteran's AVM and any residuals therefrom is a congenital / developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.

c)  If it is a congenital/developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional disability.  Please provide a complete explanation for the opinion.

d)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the disease preexisted active service.  Please provide a complete explanation for the opinion.

e)  If the disease clearly and unmistakably preexisted service, is it clear and unmistakable (obvious, manifest, and undebatable) that the disease WAS NOT aggravated (i.e., permanently worsened) during the Veteran's service or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

f)  Is the answer to the above questions is no, whether it is at least as likely as not (a probability of 50 percent or greater) that AVM or residuals therefrom began in or are related to active service.  Please provide a complete explanation for the opinion.

Review of the entire file is required, and a rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  If warranted based on new evidence obtained, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed hip disability.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

Based on the review and the examination, and after identifying any diagnosed hip disability, the examiner is asked to opine on the whether it is at least as likely as not (a probability of 50 percent or greater) any diagnosed hip disability began in or is related to active service.

Review of the entire file is required, and a rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.

6.  Schedule the Veteran for a travel board hearing before a Veterans' Law Judge for his depression, memory loss, and right eye claims, and notify him of the scheduled hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.

The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




